ORDER
The Disciplinary Review Board having filed a report with the Supreme Court, recommending that EDWARD C. THOMAS, JR., of CLINTON, who was admitted to the bar of this State in 1980, be temporarily suspended from practice and compelled to pay a monetary sanction for failure to pay a fee arbitration award, and said EDWARD C. THOMAS, JR., having failed to appear on the return date of the Order to Show Cause in this matter, and good cause appearing;
*4It is ORDERED that EDWARD C. THOMAS, JR., is hereby-suspended from the practice of law, effective immediately, and until the further Order of the Court; and it is further
ORDERED that EDWARD C. THOMAS, JR., pay a sanction in the amount of $500 to the Ethics Financial Committee within thirty days after the date of this Order; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with> Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys.